Citation Nr: 0943154	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder 
disorder, status post rotator cuff subluxation, rated as 10 
percent disabling prior to November 7, 2008, and 20 percent 
disabling beginning November 7, 2008.

2.  Entitlement to a higher initial rating for spondylitic 
changes of the lumbosacral spine, rated as 10 percent 
disabling prior to November 7, 2008, and 20 percent disabling 
beginning November 7, 2008.

3.  Entitlement to a higher initial rating for radiculopathy 
of the right lower extremity, rated as noncompensably 
disabling prior to November 7, 2008, and 20 percent disabling 
beginning November 7, 2008.

4.  Entitlement to a higher initial rating for chondromalacia 
with degenerative joint disease, left knee, rated as 10 
percent disabling.

5.  Entitlement to a higher initial rating for chondromalacia 
with degenerative joint disease, right knee, rated as 10 
percent disabling.

6.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 
1970 and July 1990 to April 2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the Veteran failed to appear, 
without explanation, for a hearing before an RO hearing 
officer scheduled in October 2004.  He has not requested that 
the hearing be rescheduled.  Accordingly, the Board will 
proceed as if the Veteran's hearing request has been 
withdrawn.

These matters were before the Board in August 2007 and were 
remanded to the originating agency for further development.

The issue of a entitlement to a compensable initial rating 
for bilateral hearing loss is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Prior to August 29, 2008, the Veteran's right shoulder 
disorder was not productive of malunion of the humerus, 
nonunion or dislocation of the clavicle or scapula, or arm 
motion limited to the shoulder level.

2.  Beginning August 29, 2008, the Veteran's right shoulder 
disorder has been manifested by limitation of motion that 
more nearly approximates limitation of the arm to the 
shoulder level than limitation of the arm to midway between 
the side and shoulder; neither malunion of the humerus with 
marked deformity nor frequent, recurrent dislocations of the 
humerus at the scapulohumeral joint have been shown.

3.  Prior to November 21, 2005, the Veteran did not have 
limitation of the lumbosacral spine that more nearly 
approximated moderate than slight; lumbosacral strain with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position; forward 
flexion of the thoracolumbar spine limited to less than 60 
degrees; combined range of motion of the thoracolumbar spine 
limited to less than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

4.  Beginning November 21, 2005, the Veteran's thoracolumbar 
forward flexion has been from 0 to 40 degrees.

5.  Prior to November 21, 2005, the Veteran did not have more 
than slight incomplete paralysis of the sciatic nerve of the 
right lower extremity.

6.  Beginning November 21, 2005, the Veteran's right leg 
radiculopathy has not more nearly approximated moderately 
severe incomplete paralysis of the sciatic nerve than 
moderate incomplete paralysis of the nerve.

7.  The Veteran's bilateral chondromalacia with degenerative 
joint disease is manifested by limitation of motion but 
extension is not limited to less more than 10 degrees and 
flexion is not limited to less than 60 degrees.

8.  The Veteran's bilateral chondromalacia with degenerative 
joint disease is not productive of limitation of extension, 
lateral instability, recurrent subluxation, malunion of the 
tibia and fibula, or dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for right shoulder disorder, status post rotator cuff 
subluxation, prior to August 29, 2008, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200-5201 (2009).

2.  The criteria for an initial rating of 20 percent, but no 
more, for right shoulder disorder, status post rotator cuff 
subluxation, beginning August 29, 2008, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200-5201 (2009).

3.  The criteria for an initial rating higher than 10 percent 
for spondylitic changes of the lumbosacral spine prior to 
November 21, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5235-5243, 5295, 5292, 5293, Plate V 
(2003, 2009).

4.  The criteria for an initial rating of 20 percent, but no 
more, for spondylitic changes of the lumbosacral spine 
beginning November 21, 2005, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5235-5243, 5295, 5292, 5293, 
Plate V ( 2003, 2009).

5.  The criteria for an initial compensable rating for 
radiculopathy of the right lower extremity prior to November 
21, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.124(a), Diagnostic Code 8520 (2009).

6.  The criteria for an initial rating of 20 percent, but no 
more, for radiculopathy of the right lower extremity 
beginning November 21, 2005, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.124(a), Diagnostic 
Code 8520 (2009).

7.  The criteria for an initial rating in excess of 10 
percent for chondromalacia with degenerative joint disease, 
left knee, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256-5262 (2009).

8.  The criteria for an initial rating in excess of 10 
percent for chondromalacia with degenerative joint disease, 
right knee, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher initial ratings for a right 
shoulder disorder, status post rotator cuff subluxation, 
spondylitic changes of the lumbosacral spine, radiculopathy 
of the right lower extremity, and chondromalacia with 
degenerative joint disease of both knees.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in August 2007.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claims.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claims.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Right Shoulder Disorder

The record reflects that the Veteran is right hand dominant.  
The Veteran's right shoulder disorder is currently rated 
based on limitation of shoulder motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5201.  Under DC 5201, for a 
major (dominant) joint, motion limited to 25 degrees from the 
side warrants a maximum 40 percent rating, while motion 
limited to midway between the side and shoulder level 
warrants a 30 percent rating, and motion limited to shoulder 
level warrants a 20 percent rating.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5200 provides that ankylosis of the scapulohumeral 
articulation for the major shoulder is to be rated as 
follows: favorable ankylosis, with abduction to 60 degrees, 
can reach mouth and head, 30 percent; intermediate ankylosis, 
between favorable and unfavorable, 40 percent; unfavorable 
ankylosis, abduction limited to 25 degrees from the side, 50 
percent.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

DC 5202 provides ratings for other impairment of the humerus.  
For the major shoulder, malunion of the humerus with moderate 
deformity is rated as 20 percent disabling.  Malunion of the 
humerus with marked deformity is rated as 30 percent 
disabling.  Recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at the shoulder level, are rated as 20 
percent disabling.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with frequent episodes and guarding 
of all arm movements, are rated as 30 percent disabling.  
Fibrous union of the humerus is rated as 50 percent 
disabling.  Nonunion of humerus (false flail joint) is rated 
as 60 percent disabling.  Loss of the head of the humerus 
(flail shoulder) is rated as 80 percent disabling.  

DC 5203 provides ratings for other impairment of the clavicle 
or scapula.  For the major shoulder, malunion of the clavicle 
or scapula is rated as 10 percent disabling.  Nonunion of the 
clavicle or scapula without loose movement is rated as 10 
percent disabling.  Nonunion of the clavicle or scapula with 
loose movement is rated as 20 percent disabling for the major 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent disabling.  DC 5203 provides 
an alternative rating based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a. 

Spondylitic Changes of the Lumbosacral Spine

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, 
with DC 5243 as the new code for intervertebral disc syndrome 
(IDS).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2003).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbosacral spine injuries are 
rated according to the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is authorized for limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
100 percent for unfavorable ankylosis of the entire spine.  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, normal extension is from zero to 30 degrees, 
normal lateral flexion is from zero to 30 degrees in each 
direction, and normal rotation is from zero to 30 degrees in 
each direction.  38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The Rating Schedule defines an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  The 
following evaluations are assignable for IDS based on 
incapacitating episodes: 10 percent where incapacitating 
episodes have a total duration of at least one week but less 
than 2 weeks during the past 12 months; 20 percent where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months; 40 
percent where incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and 60 percent where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  The Board also notes that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of the Board's determination of 
an issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Radiculopathy in the Right Lower Extremity

The Veteran's right lower extremity radiculopathy is rated 
under DC 8520.  Under DC 8520, mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Chondromalacia with Degenerative Joint Disease of the Knees

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  

DC 5257 provides ratings for other impairment of the knee 
that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  

DC 5259 provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).  


Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Shoulder Disorder

The Veteran was provided a VA pre-discharge examination of 
his right shoulder in March 2003.  On examination, the right 
shoulder had abduction of 160 degrees, elevation of 150 
degrees, mild impingement symptoms, external rotation of 80 
degrees, internal rotation of 80 degrees, and full strength 
of the deltoid and rotator cuff.  There were no evidence of 
biceps tendinitis, no apprehension, and no instability.  The 
Veteran was diagnosed as having mild to moderate subacromial 
bursitis without evidence of loss of strength or rotator cuff 
pathology.  March 2003 X-rays of the right shoulder showed a 
large subclavicular spur, that the acromioclavicular (AC) 
joint demonstrated minimal degenerative disease, that the 
glenohumeral joint was normal, and that the acromiohumeral 
interval was preserved.  

The Veteran was provided another VA examination on August 29, 
2008.  Range of motion testing indicated that, actively and 
passively, abduction was from 0 to 70 degrees with pain, 
flexion was from 0 to 90 degrees with pain, and internal and 
external rotation was from 0 to 40 degrees with pain.  It was 
noted that the range of motion of the right shoulder was not 
additionally limited following repetitive use.  Hawkins's 
sign for rotator cuff impingement syndrome was positive, 
stability was intact, and strength was full and grossly 
observed as symmetrical.  It was noted that current X-rays as 
compared to those taken in March 2003, showed derangement of 
the attachment of the rotator cuff with degenerative joint 
disease.  The Veteran was diagnosed as having chronic rotator 
cuff impingement syndrome and degenerative joint disease of 
the right shoulder.  The VA examiner commented that the 
Veteran's right shoulder disability was of moderate severity.

After reviewing the record, the Board finds that the 
Veteran's right shoulder disorder, status post rotator cuff 
subluxation, (1) does not warrant a disability rating in 
excess of 10 percent prior to August 29, 2008, (2) warrants a 
20 percent rating beginning August 29, 2008, and (3) does not 
warrant a disability rating in excess of 20 percent.

Prior to August 29, 2008, the medical evidence did not show 
malunion of the humerus, nonunion or dislocation of the 
clavicle or scapula, or that motion of the arm was limited to 
the shoulder level.  The only medical examination of the 
shoulder during this period is the March 2003 VA examination, 
on which the right shoulder had abduction of 160 degrees, 
elevation of 150 degrees, mild impingement symptoms, external 
rotation of 80 degrees, internal rotation of 80 degrees, and 
full strength of the deltoid and rotator cuff.  March 2003 X-
rays showed a large subclavicular spur, but only minimal 
degenerative disease of the AC joint, normal glenohumeral 
joint, and preserved acromiohumeral interval.  Thus, the 
evidence prior to August 29, 2008, indicates that the 
Veteran's right shoulder disorder did not warrant a rating in 
excess of 10 percent under DCs 5200-5203 during this period.

On the August 29, 2008, VA examination, flexion of the 
shoulder was only was from 0 to 90 degrees with pain, and it 
was noted that X-rays as compared to those taken in March 
2003 showed derangement of the attachment of the rotator cuff 
with degenerative joint disease.  As the evidence shows that 
the Veteran's shoulder disability as of August 28, 2008, had 
worsened from its previous disability level and was 
productive of arm motion limited to shoulder level, a 20 
percent rating is warranted as of that date.  

However, a disability rating in excess of 20 percent is not 
warranted.  While on the August 28, 2008, VA examination the 
Veteran's shoulder flexion was from 0 to 90 degrees with pain 
and internal and external rotation was from 0 to 40 degrees 
with pain and not additionally limited following repetitive 
use, the Veteran's shoulder disorder was not productive of 
limitation of motion that more nearly approximated limitation 
midway between the side and shoulder.  Furthermore, the 
record does not reflect malunion of the humerus with marked 
deformity or frequent, recurrent dislocations of the humerus 
at the scapulohumeral joint.  Thus, a disability rating in 
excess of 20 percent for the Veteran's right shoulder 
disorder is not warranted under any applicable diagnostic 
code.

Spondylitic Changes of the Lumbosacral Spine and 
Radiculopathy of the Right Lower Extremity

The Veteran was given a pre-discharge VA examination in March 
2003.  At that time, the Veteran reported that he felt pain 
on the right side down the back of the leg to about knee 
level, but that he had no numbness in the leg and no loss of 
strength in his lower extremities.  He also reported that his 
back continued to bother him if he bended or twisted too 
much, walked long distances, or lifted anything heavy.  On 
examination of the lumbar spine, the Veteran had flexion to 
90 degrees, extension to 30 degrees, and left and right side 
bending to 30 degrees each, full strength in all major muscle 
groups, normal sensation, normal symmetric deep tendon 
reflexes, and a negative straight-leg raise bilaterally.  In 
the low back, the Veteran had pain, mostly on the right side 
in the paraspinal muscle, no midline tenderness, and no 
significant paraspinal muscle spasm.  The Veteran was 
diagnosed as having mechanical low back pain, with objective 
evidence of radiculopathy.  March 2003 VA lumbar spine X-rays 
indicated mild anterior spondylitic changes throughout the 
lumbar spine with mild posterior spondylitic changes at L4-5 
and L5-S1.  Disc spaces were maintained with the exception of 
moderate L5-S1 disc space narrowing, and there was moderate 
facet arthropathy at L4-5 and L5-S1.

The record of a November 21, 2005, private evaluation of the 
Veteran's back and right leg pain indicates that the Veteran 
complained of back pain getting worse and radiating into the 
right leg.  The Veteran reported that his right foot 
occasionally got numb, but that he had no significant 
weakness.  Physical examination revealed normal sensation.  
Deep tendon reflexes were 1+ and symmetric, and manual muscle 
testing revealed full strength throughout.  On 
electromyography (EMG) and nerve conduction study (NCS), NCS 
was within normal limits but EMG indicated spontaneous 
activity in the right L4-5 innervated muscles, and the 
Veteran was diagnosed as having electrodiagnostic evidence of 
a right L4-5 radiculopathy.  The examiner noted that, given 
the Veteran's history, the examiner suspected that the 
Veteran had some facet hypertrophy at that level with some 
canal stenosis.

January 2006 to March 2006 private treatment records indicate 
treatment for the Veteran's lumbar radiculitis with selective 
lumbar epidural steroid injections at the L4-5 level.

The Veteran was provided another VA examination in August 
2008.  At the time of the examination, the VA examiner noted 
that in November 2005 there was an EMG showing a decrease in 
the deep tendon reflexes of the lower extremities with 
evidence of radiculopathy with stenosis.  The Veteran 
reported constant moderate pain that radiated into both lower 
extremities affecting his ability to walk, and that he could 
only walk a few feet during flare-ups, during which his back 
locked up.  He denied any prescribed bed rest in the last 12 
months due to the condition.  He reported that he had been a 
maintenance supervisor but had retired in 2003, and that his 
back condition affected his occupation in that it limited his 
standing to 10 minutes and affected his concentration.

On range of motion testing, flexion was with pain and was 
from 0 to 40 degrees, extension was with pain and was from 0 
to 10 degrees, right and left lateral flexion was from 0 to 
14 degrees, and right and left rotation was with pain and was 
from 0 to 18 degrees.  Range of motion was not additionally 
limited following repetitive use, but the examination was 
positive for spasm and moderate grade 2 tenderness.  Straight 
leg raises were positive on the right at 20 degrees, 
neurological examination showed diminished motor strength on 
the right.  There was diminished bulk of the gastrocnemius at 
the belly.  Deep tendon reflexes were at 1+ at the patella 
and Achilles, sensory was diminished in a stocking pattern 
and the Veteran's gait was antalgic.  It was noted that EMG 
revealed radiculopathy with stenosis at L4-5 in November 
2005, and that 2003 X-rays showed spondylosis and moderate 
degenerative disc disease at L5-S1.  It was noted that 
current X-rays as compared to the 2003 findings showed no 
progression of the condition.  The Veteran was diagnosed as 
having chronic lumbar strain with spasm, lumbar spondylosis, 
and lumbar degenerative disc disease with right lumbar 
radiculopathy and moderate right gastrocnemius atrophy.  The 
VA examiner commented that the conditions were moderate, and 
that current lumbar neurological impairment was analogous to 
moderate severity.  

September 2005 and April 2006 private magnetic resonance 
imaging (MRI) reports indicate a diagnosis of degenerative 
disc disease, most noted at L5-S1, broad base bulging, and 
some slight right paracentral predominance. 

The Board finds that (1) a higher initial rating than 10 
percent for spondylitic changes of the lumbosacral spine and 
a compensable initial rating for radiculopathy of the right 
lower extremity are not warranted prior to November 21, 2005, 
(2) a 20 percent initial rating for spondylitic changes of 
the lumbosacral spine and a 20 percent initial rating for 
radiculopathy of the right lower extremity are warranted 
beginning November 21, 2005, and (3) an initial rating in 
excess of 20 percent is not warranted for either spondylitic 
changes of the lumbosacral spine or radiculopathy of the 
right lower extremity.

Prior to November 21, 2005, the record reflects mild, rather 
than moderate, limitation of the lumbosacral spine.  It does 
not reflect lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  It also does not reflect 
forward flexion of the thoracolumbar spine limited to less 
than 60 degrees, combined range of motion of the 
thoracolumbar spine limited to less than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  On the Veteran's 
pre-discharge VA examination in March 2003, flexion was to 90 
degrees, extension to 30 degrees, left and right side bending 
to 30 degrees, and there was no significant paraspinal muscle 
spasm.  Even considering functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors, the Board does not find that the Veteran's 
disability approximated the criteria for a 20 percent 
disability rating under either the old criteria of DCs 5292 
or 5295 or the revised criteria of the General Rating Formula 
for Diseases and Injuries of the Spine during this period.

Also, the record prior to November 21, 2005, does not reflect 
more than slight incomplete paralysis of the sciatic nerve of 
the right lower extremity.  On the Veteran's pre-discharge VA 
examination in March 2003, the Veteran reported that he felt 
pain on the right side down the back of the leg to about the 
knee level, but that he had no numbness in the leg and no 
loss of strength in his lower extremities.  On examination, 
he had full strength in all major muscle groups, normal 
sensation, normal symmetric deep tendon reflexes, and a 
negative straight-leg raise bilaterally.  Thus, in light of 
the evidence existing prior to November 21, 2005, an initial 
compensable rating is not warranted under DC 8520 during this 
period.

The earliest evidence of both increased back problems and a 
compensable disability level of right lower extremity 
radiculopathy is the November 21, 2005, is the report of the 
private evaluation of the Veteran's back and right leg pain.  
This evaluation report indicates that the Veteran complained 
that his back pain was getting worse and radiating into the 
right leg and that his right foot occasionally got numb.  At 
the time of that examination, EMG indicated spontaneous 
activity noted in the right L4-5 innervated muscles, and the 
Veteran was diagnosed as having electrodiagnostic evidence of 
a right L4-5 radiculopathy.  The next range of motion 
measurements of record are those from the Veteran's August 
2008 VA examination, when flexion was from 0 to 40 degrees 
with pain and examination was positive for spasm and moderate 
tenderness.  The VA examiner noted that in November 2005 
there was an EMG showing a decrease in the deep tendon 
reflexes of the lower extremities with evidence of 
radiculopathy with stenosis, and at the time of examination 
straight leg raises were positive on the right at 20 degrees, 
and neurological examination showed diminished motor strength 
on the right.  Deep tendon reflexes were at 1+ at the patella 
and Achilles, sensory was diminished in a stocking pattern, 
and the Veterans' gait was antalgic.  Given this medical 
evidence, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran is entitled to a 20 
percent disability rating for both his back disability and a 
20 percent disability rating for his right lower extremity 
radiculopathy beginning November 21, 2005.

However, the Board finds that neither the Veteran's back 
disability nor his right lower extremity radiculopathy have 
approximated the criteria for a disability rating in excess 
of 20 percent.  The most to which the Veteran's forward 
flexion has ever been noted to be limited has been from 0 to 
40 degrees with pain, not additionally limited following 
repetitive use.  The August 2008 VA examiner characterized 
the Veteran's back disability as "moderate."  Thus, even 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, or other such factors, 
the Veteran's limitation of thoracolumbar motion does not 
approximate forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine, and such limitation of motion 
more closely approximates moderate limitation than severe 
limitation.  Moreover, the record has never reflected 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, a rating in excess 
of 20 percent for spondylitic changes of the lumbosacral 
spine would not be warranted under either the old criteria of 
DCs 5292 or 5295 or the revised criteria of the General 
Rating Formula for Diseases and Injuries of the Spine. 

The Board has also considered the rating criteria under the 
diagnostic codes for IDS.  However, at no point during the 
appeal period has the record reflected any periods of acute 
signs and symptoms due to IDS that have required bed rest and 
treatment prescribed by a physician.  Thus, a higher 
disability rating under the old criteria of 5293 or the 
revised criteria of 5243 for incapacitating episodes is not 
warranted for any relevant time period.

With respect to the Veteran's lower right extremity 
radiculopathy, the record reflects that the Veteran's 
disability has never more nearly approximated severe 
incomplete paralysis of the sciatic nerve than moderate 
incomplete paralysis of the nerve.  The worst the Veteran's 
lower right extremity radiculopathy has been noted to be was 
on the August 2008 VA examination, where straight leg raises 
were positive on the right at 20 degrees, neurological 
examination showed that motor strength was diminished, there 
was diminished bulk of the gastrocnemius at the belly, deep 
tendon reflexes were at 1+ at the patella and Achilles, 
sensory was diminished in a stocking pattern, and the 
Veteran's gait was antalgic.  The August 2008 VA examiner, 
after examining the Veteran, specifically characterized his 
current lumbar neurological impairment as being of 
"moderate" severity.  Thus, the Board finds that the 
Veteran's right leg radiculopathy more closely approximates 
moderate incomplete paralysis of the sciatic nerve than 
moderately severe incomplete paralysis of the sciatic nerve.

Chondromalacia with Degenerative Joint Disease of the Knees

On a March 2003 VA pre-discharge examination, the Veteran was 
noted to have had range of motion of 0 to 130 degrees in both 
knees, patellofemoral pain with grind and mild crepitation, 
medical joint line tenderness bilaterally, no effusion, and 
almost full strength of the quadriceps and hamstring.  The 
knees were stable to anterior and posterior varus and valgus 
stress.  The Veteran was diagnosed as having bilateral knee 
pain and stiffness consistent with degenerative changes.  
March 2003 VA X-rays of the right and left knees disclosed 
mild degenerative changes in all three joint compartments of 
both knees, moderate medial joint space narrowing on the 
right and mild medial joint space narrowing on the left.  

On an August 2008 VA examination, the Veteran complained of 
constant, moderate pain with intermittent locking, 
instability, and swelling of the knees.  Active and passive 
range of motion of the knees bilaterally lacked 10 degrees to 
neutral position with pain, flexion was from 10 to 94 degrees 
with pain.  The range of motion was not additionally limited 
following repetitive use.  Examination of the knees was 
stable with Lachman's, drawer, varus and valgus stressing, 
there were palpable tenderness throughout, moderate grade 2 
crepitus, and positive McMurray's sign bilaterally for medial 
meniscal derangement.  X-rays showed moderately severe medial 
compartment narrowing with mild patellofemoral chondromalacia 
signs, and the examiner commented that this would be 
considered severe findings of both knees.  The Veteran was 
diagnosed as having bilateral moderate chondromalacia and 
bilateral meniscal derangement.  

April 2006 private X-rays showed moderate degenerative joint 
disease of the left knee.  

A September 2006 private treatment note indicates that the 
Veteran complained of right knee pain and that there was 
tenderness on palpation the right knee.  The knee showed full 
range of motion, but pain was elicited by motion, and there 
was no effusion, erythema, warmth, medial or lateral 
instability, or anterior or posterior drawer sign present.  
Lachman's test did not demonstrate one plane anterior 
instability, and apprehension test was negative.  

After reviewing the record, the Board finds that an initial 
rating in excess of 10 percent is not warranted for 
chondromalacia with degenerative joint disease of either the 
left or right knee.

The most to which the Veteran's knee motion has ever been 
noted to be limited has been extension to 10 degrees and 
flexion from 10 to 94 degrees, both with pain and not 
additionally limited following repetitive use.  Even 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, and other such factors, 
the Veteran's flexion does not approximate flexion of the leg 
limited to 45 degrees and his extension does not more nearly 
approximate limitation to 15 degrees.  Thus, neither a higher 
disability rating under DC 5261 nor a separate, compensable 
disability rating under DC 5260 is warranted.

Also, the Veteran's knees have consistently been noted to be 
stable to ligament stability testing on VA examination.  
Thus, a separate compensable disability rating under DC 5257 
is not warranted.

Furthermore, the record does not reflect malunion of the 
tibia and fibula or dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Therefore, disability ratings under DCs 5262 and 5258 
are not warranted. 

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has any 
disability warranted a rating in excess of those discussed 
above.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions that 
although he had retired from being a maintenance supervisor 
in 2003, his service-connected conditions affected his 
occupation by limiting his standing to 10 minutes and 
affecting his concentration.  The Board does not doubt that 
the Veteran's disability has impacted his ability to work.  
The assigned ratings reflect that the disabilities are 
productive of impairment in earning capacity.

However, there is no indication in the record that the 
average industrial impairment from his disabilities would be 
in excess of that contemplated by the assigned ratings, as 
the manifestations of the Veteran's disabilities, including 
pain and an inability to stand for a prolonged period of 
time, are not unusual manifestations of the Veteran's 
service-connected disabilities, and are contemplated by the 
schedular criteria, in conjunction with 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, 8 Vet. App. at 202.  In addition, the 
record reflects that the Veteran has not required frequent 
hospitalizations.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


							(CONTINUED ON NEXT PAGE)


ORDER

An initial rating than 10 percent for right shoulder 
disorder, status post rotator cuff subluxation, prior to 
August 29, 2008, is denied.

A disability rating of 20 percent, but no more, for right 
shoulder disorder, status post rotator cuff subluxation, is 
granted beginning August 29, 2008, subject to the criteria 
governing the award of monetary benefits.

An initial rating than 10 percent for spondylitic changes of 
the lumbosacral spine prior to November 21, 2005, is denied.

An initial rating of 20 percent, but no more, for spondylitic 
changes of the lumbosacral spine beginning November 21, 2005, 
is granted, subject to criteria governing the award of 
monetary benefits.

A compensable initial rating for radiculopathy of the right 
lower extremity prior to November 21, 2005, is denied.

An initial rating of 20 percent, but no more, for 
radiculopathy of the right lower extremity beginning November 
21, 2005, is granted, subject criteria governing the award of 
monetary benefits.

An initial rating than 10 percent for chondromalacia with 
degenerative joint disease, left knee, is denied.

An initial rating than 10 percent for chondromalacia with 
degenerative joint disease, right knee, is denied.


REMAND

The record reveals that the Veteran was afforded an August 
2008 VA audiological examination in connection with his claim 
to determine the severity of his hearing loss.  Although the 
examiner provided the audiometric findings, she did not 
comment on the functional effects of the hearing disability.  
The Court has held that, "in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  In light of this decision, the Board finds that 
another VA examination to determine the severity of the 
Veteran's hearing loss and any resulting functional 
impairment is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's bilateral hearing loss 
during the period of this claim.

2.	Then, the Veteran should be afforded a 
VA audiology examination to determine 
the current degree of severity of his 
service-connected bilateral hearing 
loss.  The results should conform to VA 
regulations governing evaluation of 
hearing loss.  The claims folder must 
be made available to and reviewed by 
the examiner.  The examiner is 
specifically requested to describe 
fully the functional effects of the 
Veteran's hearing loss disability.  The 
rationale for any opinions expressed 
must also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


